                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )     No. 3:04-CR-041
                                                 )
WILLIE J. DAVIS, III                             )


                            MEMORANDUM AND ORDER

        This criminal case is before the Court on the defendant’s May 26, 2020 pro se

“Request for Reconstruction and Clarification.” [Doc. 282]. The United States has

responded in opposition to the motion. [Doc. 284]. The defendant has not replied within

the time allowed by this Court’s Local Rules, and his motion is now ripe for the Court’s

review. For the reasons stated below, the motion will be dismissed without prejudice.

                                 I.    BACKGROUND

        In August 2005, this Court sentenced the defendant to a net term of imprisonment

of 240 months in this case, to be served consecutively to a 48-month revocation sentence

in Docket No. 3:97-CR-064. In February 2009, the Court reduced the sentence in this case

to 216 months, still to be served consecutively to the 48-month revocation sentence. The

defendant is presently scheduled to be released from federal custody on February 4, 2023.

See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited July 1, 2020).

        In April 2020, the defendant filed a pro se motion for early halfway house release

pursuant to Section 12003 of the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). [Doc. 279]. That motion



     Case 3:04-cr-00041 Document 285 Filed 07/08/20 Page 1 of 4 PageID #: 480
thrice referenced the CARES Act but also alleged, “Under the First Step Act I’m elligable

[sic] for a year halfway house placement[.]” [Id.] (emphasis added). The United States

responded in opposition to the motion. [Doc. 280].

       On April 15, 2020, the Court denied the defendant’s request, explaining that,

       The CARES Act presently and temporarily provides for expanded prisoner
       home confinement. However, the CARES Act places decision making
       authority solely within the discretion of the Attorney General and the
       Director of the Bureau of Prisons. See id.; accord 18 U.S.C. § 3624(c)(2).
       This Court therefore does not have power to grant relief under Section 12003
       of the CARES Act.

[Doc. 281]. Additionally, because the defendant had also alluded to the First Step Act,

which in material part modified 18 U.S.C. § 3582(c)(1)(A)(i), the Court addressed that

statute as well.

       Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider
       prisoner motions for sentence reduction upon a finding of “extraordinary and
       compelling reasons.” Such motions cannot be entertained by a district court
       until “after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
       Nothing in the record indicates that the present defendant has exhausted his
       administrative remedies.

       Accordingly, while it sympathizes with the defendant’s concerns, the Court
       lacks authority to consider the present motion. The motion [doc. 279] must
       therefore be DENIED.

[Doc. 281].

       By his May “Request for Reconstruction and Clarification,” the defendant asks the

Court to now construe his earlier CARES Act motion “as a motion for Compassionate

Release pursuant to 18 U.S.C. 3582(c)(1)(A).” The defendant states that on “April 6,


                                             2

   Case 3:04-cr-00041 Document 285 Filed 07/08/20 Page 2 of 4 PageID #: 481
2020[,] Mr. Davis submitted a request for relief for immediate release [elsewhere described

as “an administrative request with the Warden”] due to our recent pandemic, via email.

Warden . . . has failed to respond, within the 30-day window.” The defendant further states

that he “is not an attorney and misunderstood the distinction” between the CARES Act and

§ 3582.

       For the reasons provided by the defendant, the Court will construe his May filing

[doc. 282] as a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). As

explained below, however, that motion must be denied without prejudice.

                                   II.    ANALYSIS

       It remains a defendant’s burden to show that he has exhausted his administrative

remedies under § 3582(c)(1)(a)(i). See United States v. McDonald, No. 94-cr-20256-1,

2020 WL 3166741, at *3 (W.D. Tenn. June 8, 2020). According to the United States’

response, the Bureau of Prisons has no record of receiving a compassionate release request

from the instant defendant. The defendant has not filed a copy of that request to support

his motions in this Court. As pointed out by the United States, the substance and subject

of the “administrative request” email referenced by the defendant is wholly unproven and

may likely have been a home confinement request under the CARES Act—a statute distinct

from § 3582.

       The Court appreciates that the defendant did not initially understand the difference

between the CARES Act and § 3582. Nonetheless, § 3582(c)(1)(A)(i)’s exhaustion

requirement “remains a mandatory condition.” United States v. Alam, 960 F.3d 831, 833

(6th Cir. 2020).   It is the defendant’s responsibility to ask his warden to file a §

                                            3

  Case 3:04-cr-00041 Document 285 Filed 07/08/20 Page 3 of 4 PageID #: 482
3582(c)(1)(A) motion on his behalf, and the defendant may not file a motion in this Court

until after he has done so and not until “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). Because

the defendant has not demonstrated his compliance with that exhaustion requirement, his

compassionate release motion [doc. 282] must be and is DENIED WITHOUT

PREJUDICE.

              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            4

  Case 3:04-cr-00041 Document 285 Filed 07/08/20 Page 4 of 4 PageID #: 483
